Title: From James Madison to John Quincy Adams, 16 December 1803 (Abstract)
From: Madison, James
To: Adams, John Quincy


16 December 1803. “Having transmitted to Mr. King, the inquiry contained in your letter of , I have received the answer of which a copy is inclosed. The office of State possesses no further information on the particular point in question with the Committee.”
 

   
   RC (DNA: RG 46, Foreign Relations, 8B-B2). 1 p.; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:590.



   
   Blank left in RC. See JM to Rufus King, 4 Dec. 1803, and n.



   
   The enclosure was King to JM, 9 Dec. 1803.


